
	

113 HR 2305 IH: Preventing and Reducing Improper Medicare and Medicaid Expenditures Act of 2013
U.S. House of Representatives
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2305
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2013
			Mr. Roskam (for
			 himself, Mr. Carney,
			 Mr. Hultgren,
			 Mr. Barber,
			 Mr. Schrader, and
			 Mr. Reed) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to curb waste, fraud, and abuse in the Medicare and Medicaid
		  programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Preventing and Reducing
			 Improper Medicare and Medicaid Expenditures Act of 2013
			 or the PRIME Act of
			 2013 .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Curbing improper payments
					Sec. 101. Requiring valid prescriber National Provider
				Identifiers on pharmacy claims.
					Sec. 102. Reforming how CMS tracks and corrects the
				vulnerabilities identified by Recovery Audit Contractors.
					Sec. 103. Improving Senior Medicare Patrol and fraud reporting
				rewards.
					Sec. 104. Strengthening Medicaid Program integrity through
				flexibility.
					Sec. 105. Establishing Medicare administrative contractor error
				reduction incentives.
					Sec. 106. Strengthening penalties for the illegal distribution
				of a Medicare, Medicaid, or CHIP beneficiary identification or billing
				privileges.
					TITLE II—Improving data sharing
					Sec. 201. Access to the National Directory
				of New Hires.
					Sec. 202. Improving the sharing of data between the Federal
				Government and State Medicaid programs.
					Sec. 203. Improving claims processing and detection of fraud
				within the Medicaid and CHIP programs.
					TITLE III—Report on implementation
					Sec. 301. Report on implementation.
				
			ICurbing improper
			 payments
			101.Requiring valid
			 prescriber National Provider Identifiers on pharmacy claimsSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Requiring valid
				prescriber National Provider Identifiers on pharmacy claims
						(A)In
				generalFor plan year 2015
				and subsequent plan years, subject to subparagraph (B), the Secretary shall
				prohibit PDP sponsors of prescription drug plans from paying claims for
				prescription drugs under this part that do not include a valid prescriber
				National Provider Identifier.
						(B)ProceduresThe Secretary shall establish—
							(i)procedures for determining the validity of
				prescriber National Provider Identifiers under subparagraph (A); and
							(ii)procedures for
				transferring to the Inspector General of the Department of Health and Human
				Services and appropriate law enforcement agencies and other oversight entities
				information on those National Provider Identifiers and pharmacy claims,
				including records related to such claims, that the Secretary determines are
				invalid under clause (i).
							(C)ReportNot later than January 1, 2017, the
				Inspector General of the Department of Health and Human Services shall submit
				to Congress a report on the effectiveness of the procedures established under
				subparagraph
				(B).
						.
			102.Reforming how
			 CMS tracks and corrects the vulnerabilities identified by Recovery Audit
			 Contractors
				(a)In
			 generalSection 1893(h) of
			 the Social Security Act (42 U.S.C. 1395ddd(h)) is amended—
					(1)in paragraph (8)—
						(A)by striking report.—The Secretary
			 and inserting “report.—
							
								(A)In
				generalSubject to
				subparagraph (C), the Secretary
								;
				and
						(B)by adding after
			 subparagraph (A), as inserted by subparagraph (A), the following new
			 subparagraphs:
							
								(B)Inclusion of
				improper payment vulnerabilities identifiedEach report submitted
				under subparagraph (A) shall, subject to subparagraph (C), include—
									(i)a
				description of—
										(I)the types and
				financial cost to the program under this title of improper payment
				vulnerabilities identified by recovery audit contractors under this subsection;
				and
										(II)how the Secretary
				is addressing such improper payment vulnerabilities; and
										(ii)an assessment of
				the effectiveness of changes made to payment policies and procedures under this
				title in order to address the vulnerabilities so identified.
									(C)LimitationThe
				Secretary shall ensure that each report submitted under subparagraph (A) does
				not include information that the Secretary determines would be sensitive or
				would otherwise negatively impact program
				integrity.
								;
				and
						(2)by adding at the end the following new
			 paragraph:
						
							(10)Addressing
				improper payment vulnerabilitiesThe Secretary shall address improper
				payment vulnerabilities identified by recovery audit contractors under this
				subsection in a timely manner, prioritized based on the risk to the program
				under this
				title.
							.
					(b)Use of Medicare
			 and Medicaid recovery audit contractor recoveries for provider education and To
			 prevent improper payments and fraud
					(1)Medicare RAC
			 programSection 1893(h)(1)(C) of the Social Security Act (42
			 U.S.C. 1395ddd(h)(1)(C)) is amended—
						(A)by striking
			 the Secretary shall retain and inserting “the Secretary—
							
								(i)shall
				retain
								;
						(B)in clause (i), as
			 added by subparagraph (A)—
							(i)by
			 inserting , in addition to any other funds that may be
			 available, after available;
							(ii)by
			 inserting until expended after Services;
			 and
							(iii)by
			 striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following new clauses:
							
								(ii)may retain an
				additional portion of the amounts recovered (not to exceed 25 percent of such
				amounts recovered) which shall be available, in addition to any other funds
				that may be available, to such program management account until expended for
				purposes of activities to address problems that contribute to improper payments
				and fraud under this title; and
								(iii)shall retain an
				additional 5 percent of such amounts recovered to be made available, in
				addition to any other funds that may be available, to the Inspector General of
				the Department of Health and Human Services until expended for the Inspector
				General to carry out activities of the Inspector General relating to
				investigating improper payments or auditing internal controls associated with
				payments under this
				title.
								.
						(2)Medicaid RAC
			 programSection 1936 of the Social Security Act (42 U.S.C.
			 1396u–6) is amended by adding at the end the following new subsection:
						
							(f)Amounts
				recovered through recovery audit contractorsNotwithstanding any
				other provision of law, the Secretary—
								(1)may retain a
				portion of the amounts recovered pursuant to the program established under
				section 1902(a)(42)(B) (not to exceed 25 percent of the Federal share of such
				amounts recovered) which shall be available, in addition to any other funds
				that may be available, to the program management account of the Centers for
				Medicare & Medicaid Services for purposes of activities to address problems
				that contribute to improper payments and fraud under this title; and
								(2)shall retain an
				additional 5 percent of the Federal share of such amounts recovered to be made
				available, in addition to any other funds that may be available, to the
				Inspector General of the Department of Health and Human Services until expended
				for the Inspector General to carry out activities of the Inspector General
				relating to investigating improper payments or auditing internal controls
				associated with payments under this
				title.
								.
					(3)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2014.
					103.Improving
			 Senior Medicare Patrol and fraud reporting rewards
				(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall develop a plan to
			 revise the incentive program under section 203(b) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1395b–5(b)) to encourage
			 greater participation by individuals to report fraud and abuse in the Medicare
			 program. Such plan shall include recommendations for—
					(1)ways to enhance
			 rewards for individuals reporting under the incentive program, including
			 rewards based on information that leads to an administrative action; and
					(2)extending the
			 incentive program to the Medicaid program.
					(b)Public awareness
			 and education campaignThe plan developed under subsection (a)
			 shall also include recommendations for the use of the Senior Medicare Patrols
			 authorized under section 411 of the Older Americans Act of 1965 (42 U.S.C.
			 3032) to conduct a public awareness and education campaign to encourage
			 participation in the revised incentive program under subsection (a).
				(c)Submission of
			 planNot later than 180 days after the date of enactment of this
			 Act, the Secretary shall submit to Congress the plan developed under subsection
			 (a).
				104.Strengthening
			 Medicaid Program integrity through flexibilitySection 1936 of the Social Security Act (42
			 U.S.C. 1396u–6) is amended—
				(1)in subsection (a),
			 by inserting , or otherwise, after entities;
			 and
				(2)in subsection
			 (e)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting (including the
			 costs of equipment, salaries and benefits, and travel and training)
			 after Program under this section; and
					(B)in paragraph (3),
			 by striking by 100 and inserting by 100, or such number
			 as determined necessary by the Secretary to carry out the
			 Program,.
					105.Establishing
			 Medicare administrative contractor error reduction incentives
				(a)In
			 generalSection
			 1874A(b)(1)(D) of the Social Security Act (42 U.S.C. 1395kk(b)(1)(D)) is
			 amended—
					(1)by striking quality.—The
			 Secretary and inserting “quality.—
						
							(i)In
				generalSubject to clauses
				(ii) and (iii), the Secretary
							;
				and
					(2)by inserting after clause (i), as added by
			 paragraph (1), the following new clauses:
						
							(ii)Improper
				payment error rate reduction incentivesThe Secretary shall
				provide incentives for medicare administrative contractors to reduce the
				improper payment error rates in their jurisdictions.
							(iii)IncentivesThe
				incentives provided for under clause (ii)—
								(I)may include a
				sliding scale of bonus payments and additional incentives to medicare
				administrative contractors that reduce the improper payment error rates in
				their jurisdictions to certain benchmark levels, as determined by the
				Secretary; and
								(II)shall include
				substantial reductions in award fee payments under award fee contracts, for any
				medicare administrative contractor that reaches an upper end error threshold or
				other threshold as determined by the
				Secretary.
								.
					(b)Effective
			 date
					(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 contracts entered into or renewed on or after the date that is 12 months after
			 the date of enactment of this Act.
					(2)Contracts
			 entered into or renewed prior to effective dateIn the case of
			 contracts in existence on or after the date of the enactment of this Act and
			 that are not subject to the effective date under paragraph (1), the Secretary
			 of Health and Human Services shall, when appropriate and practicable, seek to
			 apply the incentives provided for in the amendments made by subsection (a)
			 through contract modifications.
					106.Strengthening
			 penalties for the illegal distribution of a Medicare, Medicaid, or CHIP
			 beneficiary identification or billing privilegesSection 1128B(b) of the Social Security Act
			 (42 U.S.C. 1320a–7b(b)) is amended by adding at the end the following:
				
					(4)Whoever knowingly,
				intentionally, and with the intent to defraud purchases, sells or distributes,
				or arranges for the purchase, sale, or distribution of a Medicare, Medicaid, or
				CHIP beneficiary identification number or billing privileges under title XVIII,
				title XIX, or title XXI shall be imprisoned for not more than 10 years or fined
				not more than $500,000 ($1,000,000 in the case of a corporation), or
				both.
					.
			IIImproving data
			 sharing
			201.Access to the
			 National Directory of New HiresSection 453(j) of the Social Security Act
			 (42 U.S.C. 653 (j)) is amended by adding at the end of the following new
			 paragraph:
				
					(12)Information
				comparisons and disclosures to assist in administration of the Medicare program
				and State health subsidy programs
						(A)Disclosure to
				the Administrator of the Centers for Medicare & Medicaid
				ServicesThe Administrator of the Centers for Medicare &
				Medicaid shall have access to the information in the National Directory of New
				Hires for purposes of determining the eligibility of an applicant for, or
				enrollee in, the Medicare program under title XVIII or an applicable State
				health subsidy program (as defined in section 1413(e) of the Patient Protection
				and Affordable Care Act (42 U.S.C. 18083(e))).
						(B)Disclosure to
				the Inspector General of the Department of Health and Human Services
							(i)In
				generalIf the Inspector General of the Department of Health and
				Human Services transmits to the Secretary the names and social security account
				numbers of individuals, the Secretary shall disclose to the Inspector General
				information on such individuals and their employers maintained in the National
				Directory of New Hires.
							(ii)Use of
				informationThe Inspector General of the Department of Health and
				Human Services may use information provided under clause (i) only for purposes
				of—
								(I)determining the
				eligibility of an applicant for, or enrollee in, the Medicare program under
				title XVIII or an applicable State health subsidy program (as defined in
				section 1413(e) of the Patient Protection and Affordable Care Act (42 U.S.C.
				18083(e))); or
								(II)evaluating the
				integrity of the Medicare program or an applicable State health subsidy program
				(as so defined).
								(C)Disclosure to
				State agencies
							(i)In
				generalIf, for purposes of administering an applicable State
				health subsidy program (as defined in section 1413(e) of the Patient Protection
				and Affordable Care Act (42 U.S.C. 18083(e))), a State agency responsible for
				administering such program transmits to the Secretary the names and social
				security account numbers of individuals, the Secretary shall disclose to such
				State agency information on such individuals and their employers maintained in
				the National Directory of New Hires, subject to this subparagraph.
							(ii)Condition on
				disclosure by the SecretaryThe Secretary shall make a disclosure
				under clause (i) only to the extent that the Secretary determines that the
				disclosure would not interfere with the effective operation of the program
				under this part.
							(iii)Use and
				disclosure of information by State agencies
								(I)In
				generalA State agency may not use or disclose information
				provided under clause (i) except for purposes of administering a program
				referred to in clause (i).
								(II)Information
				securityThe State agency shall have in effect data security and
				control policies that the Secretary finds adequate to ensure the security of
				information obtained under clause (i) and to ensure that access to such
				information is restricted to authorized persons for purposes of authorized uses
				and disclosures.
								(III)Penalty for
				misuse of informationAn officer or employee of the State agency
				who fails to comply with this clause shall be subject to the sanctions under
				subsection (l)(2) to the same extent as if such officer or employee were an
				officer or employee of the United States.
								(iv)Procedural
				requirementsState agencies requesting information under clause
				(i) shall adhere to uniform procedures established by the Secretary governing
				information requests and data matching under this paragraph.
							(v)Reimbursement of
				costsThe State agency shall reimburse the Secretary, in
				accordance with subsection (k)(3), for the costs incurred by the Secretary in
				furnishing the information requested under this
				subparagraph.
							.
			202.Improving the
			 sharing of data between the Federal Government and State Medicaid
			 programs
				(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a plan to
			 encourage and facilitate the participation of States in the Medicare-Medicaid
			 Data Match Program (commonly referred to as the Medi-Medi
			 Program) under section 1893(g) of the Social Security Act (42 U.S.C.
			 1395ddd(g)).
				(b)Program
			 revisions To improve Medi-Medi Data Match Program participation by
			 StatesSection 1893(g)(1)(A) of the Social Security Act (42
			 U.S.C. 1395ddd(g)(1)(A)) is amended—
					(1)in the matter
			 preceding clause (i), by inserting or otherwise after
			 eligible entities;
					(2)in clause
			 (i)—
						(A)by inserting
			 to review claims data after algorithms;
			 and
						(B)by striking
			 service, time, or patient and inserting provider,
			 service, time, or patient;
						(3)in clause
			 (ii)—
						(A)by inserting
			 to investigate and recover amounts with respect to suspect
			 claims after appropriate actions; and
						(B)by striking
			 ; and and inserting a semicolon;
						(4)in clause (iii),
			 by striking the period and inserting ; and; and
					(5)by adding at end
			 the following new clause:
						
							(iv)furthering the
				Secretary’s design, development, installation, or enhancement of an automated
				data system architecture—
								(I)to collect,
				integrate, and assess data for purposes of program integrity, program
				oversight, and administration, including the Medi-Medi Program; and
								(II)that improves the
				coordination of requests for data from
				States.
								.
					(c)Providing states
			 with data on improper payments made for items or services provided to dual
			 eligible individuals
					(1)In
			 generalThe Secretary shall develop and implement a plan that
			 allows each State agency responsible for administering a State plan for medical
			 assistance under title XIX of the Social Security Act access to relevant data
			 on improper or fraudulent payments made under the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for health care items
			 or services provided to dual eligible individuals.
					(2)Dual eligible
			 individual definedIn this section, the term dual eligible
			 individual means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act (42 U.S.C.
			 1395c et seq.), or enrolled for benefits under part B of title XVIII of such
			 Act (42 U.S.C. 1395j et seq.), and is eligible for medical assistance under a
			 State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a
			 waiver of such plan.
					203.Improving
			 claims processing and detection of fraud within the Medicaid and CHIP
			 programs
				(a)MedicaidSection
			 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)), as amended by section
			 2001(a)(2)(B) of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended—
					(1)in paragraph (25),
			 by striking or at the end;
					(2)in paragraph (26),
			 by striking the period and inserting ; or; and
					(3)by adding after
			 paragraph (26), the following new paragraph:
						
							(27)with respect to
				amounts expended for an item or service for which medical assistance is
				provided under the State plan or under a waiver of such plan unless the claim
				for payment for such item or service contains a valid beneficiary
				identification number that, for purposes of the individual who received such
				item or service, has been determined by the State agency to correspond to an
				individual who is eligible to receive benefits under the State plan or
				waiver.
							.
					(b)CHIPSection
			 2107(e)(1)(I) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(I)) is amended
			 by striking and (17) and inserting (17), and
			 (27).
				IIIReport on
			 implementation
			301.Report on
			 implementationNot later than
			 270 days after the date of the enactment of this Act, the Secretary of Health
			 and Human Services shall submit to Congress a report on the implementation of
			 the provisions of, and the amendments made by, this Act.
			
